DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: line 4 – examiner suggests amending ‘a plurality of one or more barbs’ to - - a plurality of barbs - - to be consistent with the terminology in the other claims such as in claims 17 and 18 and to correct an apparent typographical error in which the phrases “a plurality of barbs” and “one or more barbs” appear to have been inadvertently conflated.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 7- ‘engaged by the barbs to resist pull out of the barbs’ should be amended to - - engaged by the plurality of barbs to resist pull out of the plurality of barbs - - to maintain consistent claim terminology.  Appropriate correction is required.
Claims 2- 15 and 18- 20 are objected to because of the following informalities:  claims 2- 11 do not have a comma (,) before the wherein clause while claims 12- 15 and 18- 20 do have a comma (,) before the wherein clause, and as such, it is suggested that claims 2- 15 and 18- 20 are amended, as appropriate, to either consistently leave out a comma or consistently leave in a comma such that all the dependent claims have a consistent claim format.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 1- ‘the barbs are arranged’ should be amended to - - the plurality of barbs are arranged - - to maintain consistent claim terminology.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 2 – ‘at least one barb’ should be amended to - - at least one barb of the plurality of barbs - - to maintain consistent claim terminology.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 2- ‘wherein the successive circumferential rows of barbs are disposed in a regular manner at intervals’ should be amended to - - wherein the at least one successive circumferential row of the plurality of barbs are disposed in a regular manner at intervals - - to be consistent with previous claim terminology.  Appropriate correction is required.
Claims 4 (line 1), 5 (line 1), 8 (line 1) and 9 (line 1) are objected to because of the following informalities:  ‘the barbs’ should be amended to - - the plurality of barbs - - - to maintain consistent claim terminology.  Appropriate correction is required.
Claims 12 (line 1), 13 (line 1), 14 (line 1) and 15 (line 1) are objected to because of the following informalities:  it is suggested that ‘The system for a locking suture for creating a ligation of’ be amended to - - The system as set forth in - - to maintain a consistent claim format for all claims dependent off of claim 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  while it is clear that ‘one end’ is opposite ‘the terminal end’ in line 4, it is suggested that ‘the terminal end’ should be amended to - - [[the]] a terminal end - - since the claim introduces ‘one end,’ it would be consistent to introduce ‘a terminal end’.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 5- ‘the beaded threads’ should be amended to - - the beaded thread - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 6- ‘the barbs’ should be amended to - - the plurality of barbs - - to be consistent with previous claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 and 17- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 14 also recites “a wall of the hollow woven thread” in line 2.  It is unclear whether applicant intended to recite - - the [[wall]] hollow woven thread - - in claim 1, line 5 or whether applicant intended to recite - - [[the]] a wall of the hollow woven thread.  For the purposes of examination, claim 1 is interpreted as reciting - - the [[wall]] hollow woven thread - -.  Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim 1 recites the limitation "the inner surface of the hollow woven thread" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation is interpreted as - - the interior surface of the hollow woven thread - -.  Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim 8 recites the limitation "the bias" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 8 is interpreted as reciting - - wherein the plurality of barbs splay to create a locking structure when a tension force is applied against [[the]] a bias of the plurality of barbs - - .
Claim 10 recites the limitation "the second end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to introduce “a second end” or whether applicant meant for claim 9 to depend off of claim 2, which introduces a second end in line 3.  For the purposes of examination, claim 10 is interpreted as depending off of claim 2.
Claim 17 recites the limitation "the wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to recite - - the [[wall]] hollow woven thread - - or whether applicant intended to recite - - [[the]] a wall of the hollow woven thread.  For the purposes of examination, claim 17 is interpreted as reciting - - the [[wall]] hollow woven thread - -.  Claims 18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1- 8, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cooper (US Pat. No. 5,683,417).  Cooper is cited in the IDS filed 1/16/21.


    PNG
    media_image1.png
    734
    915
    media_image1.png
    Greyscale

Regarding claim 1 in view of the rejection under 35 USC §112, second paragraph, above, Cooper discloses a system for a locking suture for creating a ligation comprising: 
a suture needle (24) (Figs. 2A, 2B); 
a hollow woven thread (T) (See Annotated Figs. 2A, 2B - - showing thread (T) which includes bulbous/spherical section of thread (26)) affixed to the suture needle (24) (Abstract; Col. 2, l. 33- 40 - - since at least the bulbous member 26 at the proximal end is made of braided suture that is hollow as it has a cavity, gap or space within, the entire thread (T) is interpreted as a hollow woven thread; it is noted, for reference purposes, that Fig. 3, clearly shows the braided suture material extending through the bulbous/spherical member 32 and clearly shows a cavity, gap or space which in the case of the embodiment of Fig. 3 is filled with bonding material 34; See p. 1 of The Free Dictionary definition of hollow as Having a cavity, gap, or space within: a hollow wall.); and 
an outer surface of thereof having a plurality of one or more barbs (28) (Figs. 2A, 2B) constructed and arranged to engage an interior surface of the wall (T) and resist pull out when passed through the thread (T), and the inner surface of the hollow woven thread constructed and arranged to be engaged by the barbs (28) to resist pull out of the barbs through the thread (T) (Col. 2, l. 23- 32; Col. 2, l. 38- 40; Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to be pulled through the braided material bulb to the desired tension, pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs, resisting return, will be retained and locked at the tension desired by the surgeon; it is noted that applicant’s barbs are similarly directed towards the proximal end, pass through thread in one way direction and are locked (See applicant’s Fig. 1 and Ps. [0009], [0025] of applicant’s Specification)).
Regarding claim 2, Cooper further discloses wherein the barbs (28) are arranged in at least one successive circumferential row of at least one barb (28) that extend along the hollow woven thread (T) from a first end (E1) of the hollow woven thread (T) to a second end (E2/ 26) of the hollow woven thread (T) (See Annotated Fig. 2A).  
Regarding claim 3, Cooper further discloses wherein the successive circumferential rows of barbs (28) are disposed in a regular manner at intervals (See Fig. 2A).
Regarding claim 4, Cooper further discloses wherein the barbs (28) are constructed and arranged so as to be biased to open outwards from the thread (T) (See Fig. 2A) (Col. 2, l. 23- 32; Col. 2, l. 38- 40; Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs will be retained and locked at the tension desired by the surgeon).  
Regarding claim 5, Cooper further discloses wherein the barbs (28) are oriented so that each is uniformly feathered, being closed in the direction of the first end (E1) of the hollow woven thread (T) and open toward the second end (E2/ 26) of the hollow woven thread (T) (See Annotated Fig. 2A).  
Regarding claim 6, Cooper further discloses wherein the needle (24) can be driven through the hollow woven thread (T) (See Annotated Figs. 2A, 2B).  
Regarding claim 7, Cooper further discloses wherein the hollow woven thread (T) can be drawn through the hollow woven thread (T) (See Annotated Fig. 2B).  
Regarding claim 8 in view of the rejection under 35 USC §112, second paragraph, above, Cooper further discloses wherein the barbs (28) splay to create a locking structure when a tension force is applied against the bias (Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs will be retained and locked at the tension desired by the surgeon; it is noted that since resilient barbs or whiskers pass essentially one way through the thread (T) and then are retained and locked at a tension, barbs or whiskers (28), similarly to applicant’s barbs, Coopers resilient barbs or whiskers are interpreted as similarly splaying to create a locking structure (See applicant’s Fig. 1 and Ps. [0009], [0025] of applicant’s Specification)).  
Regarding claim 11, Cooper further discloses wherein the suture needle (24) has a proximal end and a distal end, and the hollow woven thread (T) has a proximal end (E2/ 26) and a distal end (E1) (See Annotated Fig. 2A), and the proximal end of the suture needle (24) is affixed to the distal end (E1) of the hollow woven thread (T) (See Annotated Fig. 2A).  
Regarding claim 14 in light of the rejection under 35 USC § 112, second paragraph above, Cooper further discloses wherein the suture needle (24) can pass through voids in a wall of the hollow woven thread (T), whereby a first portion (P1) of the hollow woven thread (T) can pass through a hollow center of a second portion (P2) of the hollow woven thread (T) (See Annotated Fig. 2B) (Col. 2, l. 33- 40; Col. 3, l. 1- 11  - - needle is capable of penetrating voids or gaps in braided material of the proximal end sphere, which has a hollow center or a cavity, gap, or space within; See p. 1 of The Free Dictionary definition of hollow as Having a cavity, gap, or space within: a hollow wall.).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Lindh et al. (US Pub. No. 2007/0257395 A1).  Lindh is cited in the IDS filed 1/26/21.
Regarding claim 9, Cooper discloses the system of claim 1, but Cooper does not specifically disclose wherein the barbs are cylindrical in shape.  However, Lindh teaches tissue holding devices having barbs (described, not shown) (P. [0044]) wherein the barbs are cylindrical in shape (P. [0044]).  It would have been an obvious matter of design choice to have barbs that are cylindrical in shape, since applicant has not disclosed that having barbs that are cylindrical in shape solves any stated problem or is for any particular purpose, cylindrical shaped barbs are well known in the art (as taught by Lindh), and it appears that the invention would perform equally well with barbs that are spade-shaped, tubular, spines, rectilinear in shape or any other well-known shape.



Claims 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Cain, Jr. (US Pub. No. 2013/0231699 A1).
Regarding claim 10 in view of the rejection under 35 USC §112, second paragraph, above, Cooper discloses the system of claims 1 and 2, but Cooper does not disclose wherein the second end defines a loop.  
However, Cain teaches a locking suture in the same field of endeavor having a first end (12) affixed to a needle (not shown) (P. [0012]) and a second end (14)
(claim 10) wherein the second end (14) (Fig. 1) defines a loop (16) (Figs. 1- 6, 8) (P. [0028] - - mechanical impediment such as the size and dimension of eyelet (16) limits or substantially prevents retrograde passage of the barb (18) through the suture eyelet).
The second end loop taught by Cain performs the same function of preventing the suture from slipping back therethrough, thereby retaining and locking the suture portion (Cain - - P. [0028]) as the bulbous/sphere end associated with Cooper (Cooper - Col. 2, l. 33- 40; Col. 3, l. 1- 11).   Thus it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to substitute one known element (loop) for another (bulb/sphere) since the substitution would have yielded predictable results, namely, preventing the suture from slipping back therethrough, thereby retaining and locking the suture portion.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 17 in view of the rejection under 35 USC §112, second paragraph, above, Cooper discloses a locking surgical device comprising: 
a hollow woven thread (T) (See Annotated Figs. 2A, 2B - - showing thread (T) which includes bulbous/spherical section of thread (26)), the hollow woven thread (T) having a proximal end (E2) (See Annotated Fig 2A) and a distal end (E1) (See Annotated Fig. 2A) (Abstract; Col. 2, l. 33- 40 - - since at least the bulbous member 26 at the proximal end is made of braided suture that is hollow as it has a cavity, gap or space within, the entire thread (T) is interpreted as a hollow woven thread; it is noted, for reference purposes, that Fig. 3, clearly shows the braided suture material extending through the bulbous/spherical member 32 and clearly shows a cavity, gap or space which in the case of the embodiment of Fig. 3 is filled with bonding material 34; See p. 1 of The Free Dictionary definition of hollow as Having a cavity, gap, or space within: a hollow wall.);
a suture needle (24) (Figs. 2A, 2B) having a proximal end and a distal end, the proximal end of the suture needle (24) affixed to the distal end of the hollow woven thread (T); and 
a plurality of barbs (28) (Figs. 2A, 2B) on the outer surface of the hollow woven thread (T), the barbs (28) constructed and arranged to resist pull out by engaging an interior surface of the wall (T) (Col. 2, l. 23- 32; Col. 2, l. 38- 40; Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to be pulled through the braided material bulb to the desired tension, pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs, resisting return, will be retained and locked at the tension desired by the surgeon; it is noted that applicant’s barbs are similarly directed towards the proximal end, pass through thread in one way direction and are locked (See applicant’s Fig. 1 and Ps. [0009], [0025] of applicant’s Specification)).
Cooper does not disclose
(claim 17) a hollow woven tube.
However, Cain teaches a braided hollow tubular locking suture (5) in the same field of endeavor.
Cain further discloses that an inner hollow core tube and a solid core tube are structural equivalents for forming the main branch (10) (Fig. 1) of the suture strand (8) (Fig. 1) (Cain - - Ps. [0005], [0024] - - suture strand 8 can be braid and main branch 10 of suture strand 8 is interchangeable hollow or solid).  Thus it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to substitute one known element (inner hollow core main branch tube) for another (solid core main branch tube) since the substitution would have yielded predictable results, namely, a suture strand main branch/tube suitable for use as a locking suture.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 12- 13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Peterson et al. (US Pub. No. 2012/0143349 A1).  Peterson is cited in the IDS filed 1/26/21.
Regarding claim 12, Cooper discloses the system of claim 1, but Cooper does not specifically disclose the hollow woven thread comprising woven warp and weave.
However, Peterson teaches a hollow woven thread (900) used as a ligature pertinent to the problem of knotless tissue fixation via locking of the hollow woven thread with barbs (Abstract; P. [0072]) wherein
(claim 12) the hollow woven thread (902, 400) (Fig. 9) (P. [0066] - - main body 902 may be a scaffold similar to scaffolds 300, 400, and/or 500) comprising woven warp (402, 412) (Fig. 4) and weave (414) (Fig. 4) (P. [0027] - - the plurality of scaffold elements form weft elements of the weave and the plurality of barbed fibers form warp elements of the weave).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide a specific braiding pattern for the hollow woven thread associated with Cooper which includes multiple layers of woven warp and weave fibers because it would allow the barbs associated with Cooper to improve its frictional association with the hollow woven thread by entangling with and attaching to the multiple layers of fibers of the hollow woven thread when the hollow woven thread is inserted through itself, thereby improving the lock or binding (Peterson - - Ps. [0015], [0067].  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).
Regarding claim 13 and claim 15, Cooper discloses the system of claim 1, but Cooper does not specifically disclose 
(claim 13 and claim 15) wherein the hollow woven thread collapses.  
However, Peterson teaches a hollow woven thread (900, 1000) used as a ligature pertinent to the problem of knotless tissue fixation via locking of the hollow woven thread with barbs (Abstract; P. [0072])
(claim 13) wherein the hollow woven thread (900, 1000) (Figs. 9, 10) (P. [0069] - - a loop mechanism may be formed which employs a combination of one or more of the features described with respect to FIGS. 9 and 10 in order to prevent loop widening and/or pullout) collapses under pressure (P. [0067] - - As illustrated in FIG. 9, the barb strips 912 and/or barbs thereon may be oriented to permit the main body 902 (second portion) to be made smaller and/or tightened, while resisting pullout or enlargement of the main body 902 when the end 906 (first portion) is pulled in the opposite direction; being made smaller and/or tightened while resisting pullout or enlargement of the main body 902 is interpreted as the hollow woven thread collapsing under pressure);
(claim 15) wherein the second portion (902) of the hollow woven thread collapses when the first portion (906) of the hollow woven thread (900, 100) is pulled against a direction of entry (904) (Fig. 6) (P. [0066] - - direction of entry is end 906 entering into end 904) (P. [0067] - - As illustrated in FIG. 9, the barb strips 912 and/or barbs thereon may be oriented to permit the main body 902 (second portion) to be made smaller and/or tightened, while resisting pullout or enlargement of the main body 902 when the end 906 (first portion) is pulled in the opposite direction; being made smaller and/or tightened while resisting pullout or enlargement of the main body 902 is interpreted as the hollow woven thread collapsing under pressure).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide for collapsing the hollow woven thread associated with Cooper under pressure when pulled in the opposite direction of entry because it would inhibit loosening of the hollow woven thread (Peterson - - P. [0020]).  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyama (US Pat. No. 4,069,825) in view of Yeh et al. (US Pub. No. 2011/0071548 A1).  Akiyama is cited in the IDS filed 1/26/21.
Regarding claim 16, Akiyama discloses a system for a locking suture for creating a ligation comprising: 
a suture needle (24) (Figs. 10- 13, 24); 
a beaded thread (22) (Figs. 10- 16, 20- 24) having the suture needle (24) affixed to one end; and 
a collar (25) at the terminal end constructed and arranged to receive and secure a bead (23) (Figs. 10- 16, 19A- 19C, 22- 24) of the beaded threads (22).  
Akiyama further disclosing a round hole (26) within the collar (25) (Col. 4, l. 20- 22), but Akiyama does not disclose
(claim 16) a frusticonical collar.
However, Yeh teaches a locking suture (140) in the same field of endeavor having a beaded thread (106) and 
(claim 16) a frustoconical collar (160) (Fig. 1B) at the terminal end constructed and arranged to receive and secure a bead (161- 165) (Fig. 1B) of the beaded threads (106) (See Fig. 1B) (P. [0063] - -since receiving portion 160 can include end tab 171 having catch 173 in the form of a funnel-like, conical entryway, the collar 160 having a funnel-like, conical hole or entryway is interpreted as a frustoconical collar).  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the round hole collar associated with Akiyama to have a frustoconical collar having a funnel-like, conical hole or entryway as taught by Yeh because it would provide a channel to guide the beads towards an exit hole (Yeh - - P. [0063]).  The motivation for the modification would have been to inhibit bending of the first portion of the beaded thread when it engages the collar, thereby ensuring a secure uni-directional locking connection (Yeh - - Ps. [0052], [0063]).
Claims 18- 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Cooper (US Pat. No. 5,683,417) in view of Cain, Jr. (US Pub. No. 2013/0231699 A1) as applied to claim 17 above, and in further view of Peterson et al. (US Pub. No. 2012/0143349 A1).
Regarding claims 18- 20, Cooper in view of Cain discloses the apparatus of claim 17, but Cooper in view of Cain does not disclose 
(claim 18) type of barb attachment;
(claim 19) woven warp and weave;
(claim 20) two or more layers of warp and weave.
However, Peterson teaches a hollow woven thread (900) used as a ligature pertinent to the problem of knotless tissue fixation via locking of the hollow woven thread with barbs (Abstract; P. [0072]) 
(claim 18) wherein the plurality of barbs (406) are attached to the outer surface of the hollow woven thread (902, 400) (Fig. 9) (Ps. [0015], [0066] - - main body 902 may be a scaffold similar to scaffolds 300, 400, and/or 500) by one of fusion weld, adhesive, ultra-sonic welding, or lamination (P. [0060] - - layer with barbs 410 is bonding to layer without barbs 408 with adhesive);
(claim 19) the hollow woven thread (902, 400) (Fig. 9) (P. [0066] - - main body 902 may be a scaffold similar to scaffolds 300, 400, and/or 500) comprising woven warp (402, 412) (Fig. 4) and weave (414) (Fig. 4) (P. [0027] - - the plurality of scaffold elements form weft elements of the weave and the plurality of barbed fibers form warp elements of the weave);
(claim 20) the hollow woven thread (902, 400) comprising two or more layers of woven warp and weave (408, 410) (Fig. 4) (P. [0060] - - one or more additional layers can be interposed between the two layers shown in Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide a barb attachment and a specific braiding pattern for the hollow woven thread associated with Cooper in view of Cain which includes multiple layers of woven warp and weave fibers because it would allow the barbs associated with Cooper in view of Cain to improve its frictional association with the hollow woven thread by entangling with and attaching to the multiple layers of fibers of the hollow woven thread when the hollow woven thread is inserted through itself, thereby improving the lock or binding (Peterson - - Ps. [0015], [0067].  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771